This opinion is subject to administrative correction before final disposition.




                             Before
             STEPHENS, DEERWESTER, and BURGTORF
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Bradley J. CRAGER
         Operations Specialist Second Class (E-5), U.S. Navy
                              Appellant

                             No. 202200039

                           Decided: 29 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Ryan Stormer

 Sentence adjudged 9 November 2021 by a general court-martial con-
 vened at Naval Base, San Diego, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 23 months, and a bad conduct discharge.

                             For Appellant:
                Lieutenant Daniel E. Grunert, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                 United States v. Crager, NMCCA No. 202200039
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2